DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, and 15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation “the coverings.” There is insufficient antecedent basis for this limitation in the claims. Additionally, the recitation of “in particular…” renders the claims indefinite, as it makes it unclear if components or parts of the “cooling structures” are made of a non-elastic material in claim 8 and if components or parts of the “cooling structures” are made of materials other than those listed in claim 9. For the purposes of examination, any “cooling structure” comprising elastic materials will be held to read on claim 8 and any “cooling structure” comprising thermoplastics, elastomers, multi-layered plastic-metal composite films, or metal foils will be held to read on claim 9.
Claim 15 recites “in particular…” in the preamble, which renders the claim indefinite. The recitation of “in particular…” makes it unclear if Applicant is claiming only electric or hybrid vehicles or motor vehicles in general. For the purposes of examination, the claim will be interpreted to recite simply “[a] motor vehicle, comprising…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Zahn (US 2013/0071720 A1).
Regarding claim 1, Zahn teaches a battery cell assembly comprising:
	multiple battery cells stacked on top of one another along a stacking direction, in the case the battery cells that are components of a block of two or more battery cells (¶ [0045; Fig. 1, reference no. 10);
	wherein a flexible and heat-conductive cooling structures are disposed in intermediate spaces between two battery cells that are adjacent in the stacking direction through which coolant can flow for the transfer of heat from the battery cells and which typically lies flat against the battery cells, in this case the cooling element (¶ [0045]; Fig. 1, reference no. 40) through which a coolant flows (¶ [0049]) and that includes elastic corrugations that allow flexibility in the thickness direction (¶ [0066]);
	wherein the battery cells, intermediate spaces, and cooling structures are matched to one another in such a manner so that an increase of battery cell volume results in a reduction in both cooling structure volume and coolant volume, in this case the heat exchanger corrugations can flex outwards in response to coolant pressure (¶ [0066]) and would therefore be capable of flexing inwards in response to expansion of the adjacent batteries.
	The limitation “upon a volume enlargement of the battery cells the volume of the intermediate spaces and thus also the volume of the cooling structures is reduced, such that through the volume reduction coolant that is present in the cooling structure is at least partially channeled out of the cooling structure” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is anticipated.
Regarding claim 2, Zahn further teaches that the cooling structures are each formed volume-variable, in this case the elastic corrugations of the cooling element are elastic (¶ [0066]) and thus vary in volume as the pressure of the coolant varies.
Regarding claim 3, Zahn further teaches that the individual cooling structures fluidically communication with one another via at least one coolant path such that the volume decrease of the cooling structures causes the coolant that is present in the structures is at least partially channeled out and pushed into the coolant path, in this case the cooling elements are connected via the manifold channel (¶ [0050]; Fig. 2, reference no. 46) and collection channel (¶ [0050]; Fig. 2, reference no. 50) which each connect to the coolant circuit (see Fig. 14).	The limitation “such that the volume decrease of the cooling structures causes the coolant that is present in theses is at least partially channeled out, in particular pushed into the coolant path” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is anticipated.
Regarding claim 4, Zahn further teaches that the coolant path fluidically communicates with a coolant reservoir, in this case the compensating reservoir (¶  [0105]; Fig. 14, reference no. 112).	The limitation “for buffer-storing the coolant channeled out of the cooling structures” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is anticipated.
Regarding claim 5, Zahn further teaches that that the coolant reservoir is fillable with coolant, in this case coolant enters the compensating reservoir from the radiator (¶ [0105]).
Regarding claim 6, Zahn further teaches that the coolant path comprises two tubular bodies extending along the stacking direction into which the cooling structures lead, in this case the flow and return manifolds (¶ [0104]; Fig. 14, reference nos. 94 & 96).
Regarding claim 7, Zahn further teaches that the intermediate spaces and cooling structures are matched to one another in such a manner that the cooling structures upon volume expansion of the battery cells are compressed by these, in this case the battery cells and cooling elements are aligned within the frame parts (¶ [0046]; Fig. 1, reference nos. 10, 40, 12, & 14, respectively) which would result in battery cell volume expansion to compress the adjacent cooling elements.	The limitation “in such a manner that the cooling structures upon volume expansion of the battery cells are compressed by these” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is anticipated.
Regarding claim 8, Zahn further teaches that the cooling structure consist of an elastic material (¶ [0066]).
Regarding claim 9, Zahn further teaches that the cooling structures’ material of construction is selected from a thermoplastic and an elastomer, in this case the heat exchanger halves may be made of plastic (¶ [0066]; Fig. 5, reference nos. 64 & 66) which is understood to be a thermoplastic or an elastomer (¶ [0019]).
Regarding claim 10, Zahn further teaches that the cooling structures, the at least one coolant path, and coolant reservoir are arranged in a cooling circuit through which the coolant circulates (¶ [0102]-[0108]; Fig. 14).
Regarding claim 11, Zahn further teaches that the coolant circuit is closed (see Fig. 14), which would result in the coolant pressure increasing in the event of battery cell volume expansion as the batteries would press against the elastic cooling element and the force would be transferred to the fluid.	The limitation “such that the coolant pressure of the coolant in the coolant circuit increases upon a volume enlargement of battery cells and decreases upon a volume reduction of the battery cells” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is anticipated.
Regarding claim 13, Zahn further teaches that the coolant circuit is designed with a volume compensation element, in this case the compensation reservoir (¶ [0105]; Fig. 14, reference no. 112).	The limitation “such that a filling level of the coolant reservoir with the coolant is increased upon volume enlargement of the battery cells and reduced upon volume reduction of battery cells” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Zahn as applied to claims 1 and 10 above, and further in view of Koetting (US 2012/0270077 A1).
Regarding claim 12, Zahn does not teach the pressure sensor. However, Koetting teaches a coolant system for a vehicle battery that comprises a pressure sensor for determining the coolant’s pressure (¶ [0023]; Fig. 1, reference no. 203). One having ordinary skill in the art would have realized that including the pressure sensor would have provided data useful for controlling the fluid supply system for the coolant loop (see ¶ [0023]-[0025]), thereby facilitating improved coolant system operation. Furthermore, the pressure sensor would be capable of indicating pressure increases due to volumetric expansion of the battery transferred to the fluid in the system. Therefore, it would have been obvious to have included a pressure sensor in order to facilitate improved coolant system operation.	The limitation “for determining the coolant pressure is arranged, such that by determining this coolant pressure a volume enlargement of the battery cells that may have taken place can be determined” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn and Koetting teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Zahn as applied to claim 10, above, and further in view of Krug et al. (US 2016/0113150 A1), hereinafter “Krug.”
Regarding claim 14, Zahn does not teach the fill level sensor. However, Krug teaches a coolant system comprising a reservoir fill sensor (¶ [0052]). One having ordinary skill in the art would have realized that including such a fill sensor would allow the amount of coolant in the reservoir to be determined, and in turn determine if some action need be taken if required (¶ [0052]) such as adding coolant to the system or performing an inspection or maintenance to prevent leaks, thereby facilitating improved cooling system operation. Therefore, it would have been obvious to have included a filing level sensor in order to facilitate improved cooling system operation.	The limitation “such that by determining the filling level of the coolant reservoir with coolant a volume 17enlargement of the battery cells that may have occurred can be determined” is a functional limitation. Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Zahn and Krug teach all of the positively-recited structural limitations necessary to perform the functional limitations. Thus, the claim is rendered obvious.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Zahn as applied to claim 1, above, and further in view of Tomai et al. (US 2019/0221899 A1), hereinafter “Tomai.”
Regarding claim 15, Zahn teaches the battery cell assembly as discussed in the rejection of claim 1, above, but does not teach the air conditioning system. However, Tomai teaches incorporating the cabin air conditioning system with the battery coolant system to facilitate improved cost effectiveness (¶ [0025]). Therefore, it would have been obvious to one with ordinary skill in the art to have arranged the air conditioning system’s coolant circuit to fluidically communicate with the battery cell assembly’s cooling structures in order to facilitate improved cost effectiveness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729